Citation Nr: 0615056	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  01-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment in excess of $169.00 from the 
veteran's monthly VA compensation benefits for the veteran's 
minor child in the appellant's custody.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986 and from April 1987 to August 1990.  When the initial 
claim for an apportionment was submitted in 1997, the 
appellant (claimant) had custody of TAB, a child of the 
veteran and a minor.  TAB has since attained age 18.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision of the VA 
Regional Office (RO) in Chicago, Illinois, which granted 
apportionment of the veteran's compensation benefits for the 
veteran's minor child in the appellant's custody in the 
amount of $169 per month.  The claimant sought an award in 
excess of $169.00; the veteran contended that an increased 
award in excess of $169.00 was not warranted.  The contested 
claim was Remanded by the Board in June 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify each party 
if further action is required on the party's part.


REMAND

Initially, the Board notes that the appellant's claim for an 
increased apportionment in excess of $169.00 monthly for TAB 
and the veteran's contention that an increased monthly 
apportionment is not warranted is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Each party must be 
provided notices and determinations related to the contested 
claim.  

When the RO issued a July 2005 letter, as directed by the 
Board in a June 2001 Remand, requesting that the claimant 
provide information so that the apportionment claim could be 
adjudicated, and affording the claimant the opportunity to 
schedule the hearing she previously requested, that letter 
was returned undelivered.  The Board notes that, after the 
June 2001 Remand was issued, the claimant submitted a request 
to VA for approval of school attendance for TAB in February 
2004.  That request reflected a continuation of the address 
of record.  In March 2004, the claimant contacted VA through 
her representative.  In March 2004, VA contacted the school 
TAB was attending, and that contact indicated that the school 
was in contact with TAB and the custodial parent, the 
claimant in this case, and a projected school graduation date 
of June 2005 was noted.  The claims file reflects that the 
claimant received the apportionment checks for TAB, the 
veteran's child in the claimant's custody, at her address 
directly and not by means of direct deposit.  The veteran 
requested, in October 2004, that TAB receive the checks in 
her own name, as TAB had achieved age 18, but the file 
reflects that there was no change in method of payment or 
address of payment.  There is no record that the claimant, 
TAB, or the veteran indicated that any check was not 
received, and checks were issued to TAB through June 2005.  
Thus, the appellant appears to have remained in contact with 
VA through June 2005.

However, the July 2005 letter was returned to VA undelivered.  
The envelope, which reflects that processing was completed in 
September 2005, reflects that the forwarding address had 
expired.  However, an apartment number, "2S," which was 
part of the claimant's address of record and part of the 
address to which the apportionment checks were issued, was 
missing from the address on the letter returned as 
undeliverable.  A supplemental statement of the case issued 
in November 2005, again with the claimant's apartment number, 
"2S," missing, was returned as "unable to forward" [UTF].

The claimant should be provided the notice originally sent in 
July 2005 at the complete address of record.  The Board notes 
that the apportionment checks to TAB apparently continued to 
reach TAB in June 2005, less than one month prior to the 
mailing of the July 2005 letter which was returned as 
undelivered.  If the claimant moved shortly before the 
issuance of the July 2005 letter, forwarding should have 
still been available.  It is possible that, if the claimant 
moved, the mail was not forwarded because of the omission of 
the apartment number from her address.

No further information had been issued to the claimant about 
the apportionment claim following the Board's June 2001 
Remand of the claim until the July 2005 letter which was 
returned as undelivered, and the appellant may well be 
unaware that a claim remains pending on appeal from the claim 
she initially submitted in 1997.  It is normally the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

However, in this case, where VA did not provide the appellant 
with any information about the contested claim for four years 
following the Board's Remand, and, since it is possible that 
the claimant's mail would have been forwarded if the complete 
address had been used, some additional attempt to locate the 
claimant is in order.  In particular, VA may have an address 
for the child on whose behalf the claimant submitted this 
claim for an increased apportionment.  A notation attached to 
the envelope for the July 2005 undelivered letter reflects 
that a new address was known for TAB.  

At a minimum, VA should contact TAB, the child on whose 
behalf this claim was submitted by the appellant.  VA should 
ask TAB if she can provide an address at which mail may be 
sent to the claimant.  If the child does not know her 
mother's address, she should be asked to provide the name of 
any individual or family member who might know her mother's 
address, and should be asked to provide contact information 
for that individual.  

Some communications from the RO to the appellant indicate 
that the appellant is represented by the Veterans of Foreign 
Wars of the United States (VFW).  However, no appointment of 
that service organization as the appellant's representative 
is of record, so the record was referred to VFW for comment.  
The records does include an appointment of VFW as the 
representative of record on behalf of an individual who has 
custody of another child of the veteran but who is not the 
appellant in this case, as the VFW noted in a March 2006 
Informal Hearing presentation.  If the appellant is located, 
she should again be afforded the opportunity to appoint a 
representative.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary 
action to ascertain the claimant's 
current address, by letter addressed to 
her last known address, with all portions 
of the address completed in full, or by 
contacting the veteran's child, TAB, for 
whom the claimant was the custodial 
parent during the pendency of this claim, 
including asking TAB for contact 
information for any family member or 
friend who may know the appellant's 
current address.

2.  Once the claimant has been contacted, 
she should be afforded each of the 
procedural and due process considerations 
addressed in the July 2005 letter, 
including the right to appear at a 
hearing, and the opportunity to provide 
evidence as to the appropriate amount of 
apportionment from June 1997.  

3.  The RO should determine whether TAB 
is still in the custody of the claimant 
or whether that custody has terminated.  
38 C.F.R. § 3.57(d)(2).  TAB should be 
notified of the appeal for an increased 
apportionment on her behalf, and should 
be afforded the opportunity to provide 
evidence on her own behalf.  

4.  If the claimant, the veteran, or TAB 
requests a personal hearing before the RO 
or a hearing before the Board, each party 
to the contested claim must be so 
notified in accordance with procedures 
for contested claims.  A copy of the 
notice to the appellant and veteran, and 
to TAB, if appropriate, of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2005).

5.  The AMC/RO should assure that 
both/all parties in this contested claim 
are again advised of all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005).  The notice must 
inform the parties (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim, (2) 
of the information and evidence that VA 
will seek to provide, (3) of the 
information and evidence that the parties 
are expected to provide and (4) request 
that the parties provide any evidence in 
their possession that pertains to the 
claim.  Both/all parties must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a), (b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004).  A record of 
this notification must be incorporated 
into the claims file. 

A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided that 
includes an explanation as to the 
evidence is needed to establish an 
effective date for the increased 
apportionment, if the claim is granted, 
as outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

6.  The RO/AMC should advise the claimant 
that she must respond, in writing, and 
provide the requested information, if she 
wishes to continue the appeal, and should 
offer the opportunity to TAB to respond 
so that the appeal may be continued, if 
deemed appropriate.  

7.  After the above actions have been 
completed, and all questions as to who 
the proper parties in the contested claim 
are, since the child of the veteran has 
attained age 18 during the 9-year 
pendency of the claim, the AMC/RO should 
complete any additional development 
necessary, taking into consideration the 
regulations applicable to contested 
claims.  Thereafter, both or all parties 
should be provided a supplemental 
statement of the case (SSOC) which 
contains only that information which 
directly affects the apportionment claim.  
Any evidence or information received from 
any party which is not essential to the 
decision should be omitted from the SSOC.  
After affording both parties an 
opportunity to respond, the case should 
be returned to the Board.

Both the veteran and the appellant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5).

